Title: From Thomas Jefferson to Moustier, 9 October 1787
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Paris Octob. 9. 1787.

Mr. Jefferson has the honour of presenting his respects to Monsieur le conte de Moustier, and of taking leave of him by letter, which he is prevented doing in person by an unexpected visit to Versailles today. He will hope to have the pleasure of sometimes hearing from him, and will take the liberty occasionally of troubling him with a letter. He considers the count de Moutier as forming with himself the two end links of that chain which holds the two nations together, and is happy to have observed in him dispositions to strengthen rather than to weaken it. It is a station of  importance, as, on the cherishing good dispositions and quieting bad ones will depend in some degree the happiness and prosperity of the two countries. The Count de Moustier will find the affections of the Americans with France, but their habits with England. Chained to that country by circumstances, embracing what they loathe, they realize the fable of the living and dead bound together. Mr. Jefferson troubles the Count de Moutier with two letters to gentlemen whom he wishes to recommend to his particular acquaintance and to that of Madame de Brehan. He bids Monsieur de Moustier a most friendly Adieu, and wishes him every thing which may render agreeable his passage across the water and his residence beyond it.
